     Case 3:18-cv-00190-MMD-WGC Document 138 Filed 12/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEVADA


CRAIG OTIS GIBSON,                   )                  3:18-cv-00190-MMD-WGC
                                     )
                        Plaintiff,   )                  MINUTES OF THE COURT
        vs.                          )
                                     )                  December 8, 2020
JAMES DZURENDA, et al.,              )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:         KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Defendants’ Motion for Extension of Time to Respond to Plaintiff’s
Motion for a Temporary Restraining Order and Preliminary Injunction (ECF No. 137). Defendants
request an extension of time for a period of thirty (30) days, to January 7, 2021, in which to file a
response to Plaintiff’s Motion for Temporary Restraining Order and/or Preliminary Injunction
(ECF No.129).

      Defendants’ Motion for Extension of Time to Respond to Plaintiff’s Motion for a
Temporary Restraining Order and Preliminary Injunction (ECF No. 137) is GRANTED.
Defendants shall have to and including January 7, 2021, in which to file a response to Plaintiff’s
Motion for Temporary Restraining Order and/or Preliminary Injunction (ECF No. 129).

       IT IS SO ORDERED.

                                              DEBRA K. KEMPI, CLERK

                                              By:         /s/______________________
                                                      Deputy Clerk
